UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
PHI EPSILON BUILDING
ASSOCIATION OF ALPHA
CHI RO, INC.,
                                                     5:18-cv-547
                         Plaintiff,                  (GLS/ATB)

                   v.

RSUI INDEMNITY COMPANY,

                   Defendant.
________________________________

                                SUMMARY ORDER

      This action involves a fraternity house at Syracuse University that

was rendered uninhabitable, not because Dean Wormer learned of

nefarious toga parties or Bluto’s 0.0 grade point average, but because of a

ruptured sprinkler pipe. (Am. Compl. ¶¶ 1-2, Dkt. No. 4.) The property’s

owner, plaintiff Phi Epsilon Building Association of Alpha Chi Ro, Inc., and

the property’s insurer, defendant RSUI Indemnity Company, dispute the

amount necessary to bring the property into compliance with local codes as

well as the timeliness for acting on claims under the applicable insurance

policy.1 (Id. ¶¶ 3-4, 8, 12.)

       1
        The court assumes the parties’ basic familiarity with the remainder
of the underlying facts and applicable standard of review at this stage.
      Pending is RSUI’s motion for partial dismissal pursuant to Fed. R.

Civ. P. 12(b)(6), which argues that (1) Phi Epsilon’s breach of the implied

covenant of good faith and fair dealing claim must be dismissed because it

is duplicative of its express breach of contract claim and (2) Phi Epsilon

cannot recover punitive damages.2 (Dkt. No. 7, Attach. 1 at 4-9.) RSUI’s

motion is granted in part and denied in part for the reasons below.

      “[B]reach of the implied covenant [of good faith and fair dealing] is not

a separate claim from breach of contract, it is an alternative means by

which a contract may be breached.” Thompson v. Advanced Armament

Corp., 614 F. App’x 523, 525 (2d Cir. 2015) (citing Harris v. Provident Life

& Accident Ins. Co., 310 F.3d 73, 80 (2d Cir. 2002)). “It is possible for a

party to not breach any express contractual provisions, yet breach the

contract by breaching the implied covenant.” Core Sec. SDI Corp. v.

Albany Med. Center, 1:18-cv-167, 2019 WL 1228550, at *1 (N.D.N.Y. Mar.

15, 2019). A claim premised on a breach of the implied covenant should



See Ellis v. Cohen & Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y.
2010).
      2
      RSUI also argues that Phi Epsilon cannot recover attorney’s fees
and costs, (Dkt. No. 7, Attach. 1 at 7); however, in response, Phi Epsilon
consented to dismissal of this request. (Dkt. No. 9 at 7.)
                                      2
be dismissed as duplicative if it is based upon the same facts underpinning

an express breach of contract claim. See Research Found. of State Univ.

of N.Y. v. Nektar Therapeutics, No. 1:09–cv–1292, 2013 WL 2145652, at

*8 (N.D.N.Y. May 15, 2013).

      The complaint––examined as a whole and in the light most favorable

to Phi Epsilon––plausibly states an implied covenant claim that is distinct

enough from its express breach of contract claim to survive for now. That

is, in addition to its failure to pay certain claims or submit to the appraisal

process, which provide a basis for express breach claims, (Am. Compl.

¶¶ 3, 69, 81), RSUI has also unjustifiably delayed denying claims despite

the fact that they are undisputed, (id. ¶¶ 51-54, 85). Moreover, RSUI has

repeatedly failed to respond to communications from Phi Epsilon regarding

these claims. (Id. ¶ 88.)

      The failure to promptly deny claims may frustrate Phi Epsilon’s ability

to take advantage of its bargained for contractual rights meant to efficiently

resolve disagreements over the amount owed on a claim, such as the

provision allowing for submission to an appraisal process, (id. ¶¶ 42-43), or

judicial involvement if a lawsuit is commenced within two years of the date

of loss, (id. ¶ 64). Although RSUI’s failure to work with Phi Epsilon in a

                                        3
good faith effort to promptly determine whether claims are disputed or

undisputed may not necessarily result in any express breach, it

nonetheless may result in an implied breach. See Evans v Famous Music

Corp., 1 N.Y.3d 452, 462 (2004) (“The covenant of good faith and fair

dealing embraces a pledge that neither party shall do anything which will

have the effect of destroying or injuring the right of the other party to

receive the fruits of the contract.”) (internal quotation marks and citation

omitted). Indeed, at least one court in this District has so held in a related

context. See Utica Mut. Ins. Co. v. Fireman’s Fund Ins. Co., 238 F. Supp.

3d 314, 325 (N.D.N.Y. 2017) (holding express breach cause of action

seeking relief for reinsurer’s failure to pay claims was not duplicative of

implied breach cause of action seeking relief for improper claim handling).

Accordingly, given that these claims are based on different facts, this

portion of RSUI’s motion is denied. See Core Sec. SDI Corp., 2019 WL

1228550, at *1; Nektar Therapeutics, 2013 WL 2145652, at *8.

      Additionally, Phi Epsilon cannot recover punitive damages. In order

to state a claim for punitive damages arising from a breach of contract

under New York law, “(1) defendant’s conduct must be actionable as an

independent tort; (2) the tortious conduct must be of [an] egregious

                                       4
nature . . . ; (3) the egregious conduct must be directed to plaintiff; and (4)

it must be part of a pattern directed at the public generally.” N.Y. Univ. v.

Cont’l Ins. Co., 87 N.Y.2d 308, 316 (1995) (emphasis added). In contrast

to Phi Epsilon’s argument that it “has pled its entitlement to punitive

damages by alleging that RSUI acted in bad faith pursuant to a general

business practice,” (Dkt. No. 9 at 8 (citing Am. Compl. ¶¶ 85-91)), its

allegations related to “bad faith,” do not form an independent tort. See

Ripka v. Safeco Ins., No. 5:14–CV–1442, 2015 WL 3397961, at *5

(N.D.N.Y. May 26, 2015) (“New York does not recognize an independent

tort for the bad faith denial of insurance coverage.”). Ultimately, Phi

Epsilon’s failure to specifically enumerate any independent tortious

conduct, (see generally Am. Compl.), forecloses recovery of punitive

damages. See Rocanova v. Equitable Life Assur. Soc’y of U.S., 83 N.Y.2d

603, 614-15 (1994) (rejecting argument that bad faith failure by insurer to

pay a claim is actionable in tort so as to justify a punitive damages award).

      Accordingly, it is hereby

      ORDERED that RSUI’s motion to dismiss (Dkt. No. 7) is GRANTED

IN PART AND DENIED IN PART as follows:

            DENIED as it relates to plaintiff’s implied covenant claim; and

                                       5
               GRANTED in all other respects; and it is further

      ORDERED that Phi Epsilon’s prayer for punitive damages and

attorney’s fees and costs in connection with its breach of contract claim is

DISMISSED; and it is further

      ORDERED that RSUI shall file a responsive pleading within the time

allotted by the Rules; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

March 29, 2019
Albany, New York




                                           6
